Citation Nr: 0727012	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-24 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for left distal tibia fracture 
residuals with ankle involvement.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville Kentucky. 

Procedural history

The veteran served on active duty in the United States Navy 
from January 1961 to October 1961.  

In September 1962 the veteran filed a claim of entitlement to 
service connection for a left ankle condition.  The RO denied 
this claim in a November 1962 rating decision.  The veteran 
was properly notified of the RO's decision.  He did not 
appeal. 

The veteran filed to reopen his previously-denied claim in 
September 1986.  In an October 1986 rating decision the RO 
found that the evidence the veteran submitted was not new and 
material and could not be used to reopen the veteran's 
previously denied claim of entitlement to service connection 
for residuals of a left ankle fracture.  A letter was sent on 
November 24, 1986 informing the veteran of this decision; he 
did not indicate his disagreement therewith within one year 
thereafter. 

The veteran submitted additional evidence and attempted to 
reopen his claim in May 2004.  In an April 2005 rating 
decision the RO found that the evidence the veteran submitted 
was not new and material and could not be used to reopen his 
previously denied claim for entitlement to service connection 
for residuals of a distal tibia fracture with ankle 
involvement.  A letter was sent on April 15, 2005 informing 
the veteran of this decision.  The veteran has timely 
perfected an appeal. 

The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge (VLJ) in April 2007.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.
In May 2007 the veteran submitted additional evidence 
directly to the Board.  The additionally submitted evidence 
was accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction.  See 38 
C.F.R. § 20.1304 (2006).


FINDINGS OF FACT

1.  An October 1986 rating decision determined that the 
veteran was not entitled to service connection for left ankle 
fracture residuals.

2.  The evidence received since the RO's October 1986 rating 
decision is not so significant that it must be considered in 
order to decide fairly the merits of the veteran's claim of 
entitlement to service connection for left ankle fracture 
residuals. 


CONCLUSIONS OF LAW

1.  The October 1986 RO decision denying service connection 
for left ankle fracture residuals is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Since the October 1986 RO decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for left ankle fracture residuals is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
left distal tibia fracture residuals with ankle involvement.  
Implicit in his presentation is the contention that he has 
submitted new and material evidence which is sufficient to 
reopen his claim, which had been last finally denied by the 
RO in an October 1986 decision.  

Before addressing a previously denied claim on the merits, 
the Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).   The United States 
Court of Appeals for the Federal Circuit has held that if 
service connection for a claimed disability has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA enhanced VA's duty to 
notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  The VCAA 
also redefined VA's obligations with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2006).    

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].  

In addition, in the recently decided case Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (the Court) specifically addressed VCAA 
notice requirements in the context of a veteran's request to 
reopen a previously and finally denied claim.  The Court 
found that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
provide notice that describes what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were not found in the 
previous denial.  

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  As will be discussed in greater detail 
below, the veteran has been amply apprised of what was 
required to establish his claim of entitlement to service 
connection.  Moreover, a September 20, 2004 letter from the 
RO apprised the veteran as to what constitutes new and 
material evidence.  Specifically, the veteran was informed as 
follows:  

To qualify as new, the evidence must be in 
existence and be submitted to the VA for the first 
time.  In order to be considered material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.  . . .  
New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim.

The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. 
§ 3.156.  See the Board's discussion below.

Further, in the September 2004 VCAA letter, the veteran was 
informed that to establish entitlement to service connection, 
the evidence must show:

1.  An injury in military service, or a disease 
that began in or was made worse during military 
service, or an event in service causing injury or 
disease.

2.  A current physical or mental disability. 

3.  A relationship between your current disability 
and an injury, disease, or event in military 
service.

As will be discussed in greater detail below, the veteran was 
previously denied service connection for left ankle fracture 
residuals primarily because the medical evidence of record 
failed to show the veteran's disability was aggravated by 
military service.  By informing the veteran of the need to 
submit evidence of "an injury in military service, or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease" 
the September 2004 VCAA letter specifically advised the 
veteran to provide information to fill the prior gap in the 
evidence.  See Kent, supra.  Moreover, the VCAA letter 
specifically advised the veteran: 

Your claim was previously denied because in the 
absence [of] trauma or disease of the ankle in 
service, it is not considered that there was an 
increase in the basic pathology of your pre-service 
disability due to active duty.  Therefore the 
evidence you submit must relate to this fact.

The RO informed the veteran in the September 2004 letter that 
VA would obtain relevant Federal records, including records 
from the Military, VA Medical Centers, or the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the veteran that the VA would make 
reasonable efforts to obtain "relevant records not held by 
any Federal agency" including "records from State or local 
governments, private doctors and hospitals, or current or 
former employers." Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the veteran could complete to release 
private medical records to the VA. 
In the VCAA letter, the RO requested the veteran send or 
identify any additional information he might have.  
Specifically, the RO stated: "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  In 
essence, the veteran was asked to "give us everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2), veteran status and 
current disability, are not at issue.  Moreover, elements (4) 
and (5), degree of disability and effective date, were 
rendered moot via the RO's denial of service connection.  In 
other words, any deficiency of advisement as to those two 
elements was meaningless, because a disability rating and 
effective date were not assigned in the absence of service 
connection.  As explained in more detail below, the veteran's 
claim of a grant of entitlement to service connection 
remained closed based on a lack of new and material evidence. 
In any event, the veteran received specific notice under 
Dingess in a letter from the RO dated June 30, 2006.  That 
letter detailed what was required to assign a disability 
rating and an effective date.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2006).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, the veteran and his representative 
appeared before the undersigned VLJ and presented personal 
testimony in support of his claim by means of video 
teleconferencing equipment in April 2007.  

Accordingly, the Board will proceed to a decision

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306- 07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).



Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2006)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in May 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

Factual background

The procedural history of this case has been set out in the 
Introduction.  The last unappealed RO decision concerning the 
veteran's left leg/ankle disability was in October 1986. 

At the time of the RO's October 1986 decision, the evidence 
of record included the veteran's service medical records.  
Those records indicated that the veteran was seen on several 
different occasions during his brief naval service for left 
ankle pain.  In October 1961, a Naval Medical Board 
recommended that the veteran be discharged from military 
service based on a preexisting left ankle injury.  The 
Medical Board also found that the veteran's ankle injury was 
not aggravated by military service. 

The evidence of record also included a the report of  a 
November 1962 VA examination which included the veteran's 
report of sustaining a fracture o the left tibia 
approximately five years before his induction into service. 

The October 1986 RO decision denied service connection for 
residuals of a left ankle fracture based on a lack of 
competent medical evidence establishing that the veteran's 
pre-existing left leg/ankle fracture residuals were 
aggravated by naval service.  The veteran was informed of 
that decision and of his appeal rights in a letter from the 
RO dated November 24, 1986.  He did not initiate an appeal.

Additional evidence submitted since the October 1986 RO 
decision will be analyzed below.

Analysis

The board initially observes that it is uncontroverted that 
the veteran fractured his ankle before service.  See, e.g., 
the April 2007 hearing transcript, pages 2-3.  
The RO denied the veteran's claim in the past because it 
determined that the veteran's pre-existing left leg/ankle 
fracture residuals were not aggravated by his naval service.

The RO's unappealed October 1986 rating decision is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2006).  As explained above, the veteran's claim for 
service connection for left ankle fracture residuals may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received 
(i.e., after October 1986) evidence bears directly and 
substantially upon the specific matter under consideration.  
 
The evidence associated with the veteran's claims file since 
October 1986 includes a transcript of his April 2007 personal 
hearing; medical records from the VA Medical Center (VAMC) in 
Lexington, Kentucky; private treatment records from H.A.P., 
M.D. and M.A.W., M.D.; and unidentified private treatment 
records submitted after the veteran's personal hearing.   

The additionally added medical reports document the veteran's 
continuing complaints of ankle pain and treatment therefor.  
These reports cannot be considered "new" in that they do 
not add any additional information to that which was already 
of record, namely that a disability of the left lower 
extremity exists.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of disease 
does not constitute new and material evidence].  



During the veteran's April 2007 personal hearing he testified 
that during service he injured his ankle with a floor buffer.  
See the April 24, 2007, hearing transcript, page 5.  The 
veteran's service medical records document such an accident 
occurring on July 29, 1960.  Since the veteran's service 
medical records were available to the RO during its 1986 
decision, this information is merely cumulative of evidence 
that was already before the RO during its October 1986 
decision and therefore cannot be considered "new" evidence.  
This information is not material in that it does not address 
the crucial medical question of aggravation.     

To the extent that the veteran continues to assert hat his 
left lower extremity was aggravated by naval service, his 
repeated contentions are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Moreover, it is now well 
established that lay persons without medical training, such 
as the veteran, are not qualified to render medical opinions.  
In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the Court 
specifically stated that lay persons are not competent to 
offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

There has been added to the record no competent medical 
evidence of in-service aggravation.  Because the additionally 
received evidence does not tend to establish an in-service 
aggravation, it does not raise a reasonable possibility of 
substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2006).  In the absence of such evidence, the veteran's 
claim may not be reopened.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000), [a veteran seeking disability benefits 
must establish a connection between the veteran's service and 
the claimed disability].

The additionally submitted evidence is therefore not new and 
material. The claim of service connection for left distal 
tibia fracture residuals with ankle involvement is 
accordingly not reopened, and the benefit sought on appeal 
remains denied.



Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
as sufficient to inform the veteran as to what is needed to 
reopen his claim.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).


ORDER


New and material evidence sufficient to reopen the previously 
denied claim of entitlement to service connection for left 
distal tibia fracture residuals with ankle involvement was 
not received.  The benefit sought on appeal remains denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


